 MAJOR SHEET METALS C
O.  587 Katz Metals Fabricators, Inc
. d/b/a 
Major Sheet Me
t-als Company
, single employers and alter egos
 and
 Local
 810 International Brotherhood 
of Teamsters
, AFL
ŒCIO
. Cases 02
ŒCAŒ095920, 02ŒCAŒ102038
, and 
02ŒCAŒ103101  April 15
, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 The General Counsel seeks a default judgment in this 
case pursuant to the terms of an informal settlement 
agreement.  Upon charges and amend
ed charges filed by 
Local 810 International Brotherhood of Teamsters, AFL
ŒCIO (the Union) on various dates between January 7 and 

July 16, 2013, the General Counsel issued the consol
i-dated complaint on January 29, 2014, against Katz Me
t-als Fabricators, Inc.
 d/b/a Major Sheet Metals Company 
(Respondent Katz and Respondent Major, collectively 

the Respondent), alleging that the Respondent violated 

Section 8(a)(5), (3), and (1) of the Act.  The Respondent 
filed an answer to the consolidated complaint on Febr
u-ary
 10, 2014, admitting in part and denying in part the 
allegations of the consolidated complaint.  
 Subsequently, on April 10, 2014, the Respondent and 
the Union entered into an informal settlement agreement, 
which was approved by the Regional Director for R
egion 
2 on that day.  Among other things, the settlement 
agreement required the Respondent to: (1) make discri
m-inatee Daniel Soliber whole by paying him specified 
amounts of backpay and interest; (2) offer reinstatement 
to Soliber, along with seniority and
 all other rights or 
privileges; and (3) post appropriate notices.
 The settlement agreement also contained the following 
provision:
  The Charged Party agrees that in case of non
-compliance with any of the terms of this Settlement 

Agreement by the Charged P
arty, and after 14 days n
o-tice from the Regional Director of the National Labor 
Relations Board of such non
-compliance without re
m-edy by the Charged Party, the Regional Director will 
issue a complaint that will include the allegations 
spelled out above in 
the Scope of Agreement section.  
Thereafter, the General Counsel may file a motion for 

default judgment with the Board on the allegations of 

the complaint.  The Charged Party understands and 
agrees that all of the allegations of the complaint will 
be deeme
d admitted and it will have waived its right to 
file an Answer to such complaint.  The only issue that 
may be raised before the Board is whether the Charged 
Party defaulted on the terms of this Settlement Agre
e-ment.  The Board may then, without necessity o
f trial 
or any other proceeding, find all allegations of the 
complaint to be true and make findings of fact and co
n-clusions of law consistent with those allegations a
d-verse to the Charged Party on all issues raised by the 

pleadings.  The Board may then iss
ue an order provi
d-ing a full remedy for the violations found as is appr
o-priate to remedy such violations.  The parties further 

agree that a U.S. Court of Appeals Judgment may be 
entered enforcing the Board order ex parte, after service 
or attempted service
 upon Charged Party/Respondent at 
the last address provided to the General Counsel.
  Pursuant to several letters between the Region and the 
Respondent, the Region confirmed that the Respondent 

was refusing to reinstate Soliber, 
reminded the Respon
d-ent that
 its conduct constituted noncompliance with the 
settlement agreement, and advised that, if the Respon
d-ent did not fully comply with the settlement terms by 

July 17, 2014, the Regional Director would initiate d
e-
fault proceedings with the Board.  The Respond
ent failed 
to comply or to provide evidence in support of its d
e-
fense that it has no available position for Soliber because 
it no longer operates a business employing individuals 
who perform installation work.
 Accordingly, pursuant to the terms of the nonc
ompl
i-ance provisions of the settlement agreement, on October 

20, 2014, the Regional Director reissued the consolidated 
complaint.  On October 22, 2014, the General Counsel 
filed a Motion for Default Judgment with the Board.  On 
October 31, 2014, the Board 
issued an order transferring 
the proceeding to the Board and Notice to Show Cause 

why the motion should not be granted.  The Respondent 
filed no response.  The allegations in the motion are 
therefore undisputed.
 The National Labor Relations Board has deleg
ated its 
authority in this proceeding to a three
-member panel.
  Ruling on Motion for Default Judgment
 According to the uncontroverted allegations in the M
o-tion for Default Judgment, the Respondent has failed to 

comply with the terms of the settlement agree
ment by 
failing to provide a valid offer of reinstatement to Daniel 
Soliber.  Consequently, pursuant to the noncompliance 
provisions of the settlement agreement set forth above, 

we find that the Respondent™s answer to the original co
n-solidated complaint ha
s been withdrawn, and that all of 
the allegations in the consolidated complaint are true.
1  1  See 
Dreamclinic, LLC
, 361 NLRB No. 112, slip op. at 2
 (2014)
 (not reported in Board volumes)
 (citing 
U-Bee, Ltd.
, 315 NLRB 667, 
668 (1994)).  We note that the informal settlement agreement here
 includes standard 
precomplaint 
noncompliance 
language even though 
the 
informal 
settlement agreement 
was actually executed 
after
 the Ge
n-
362 NLRB No. 67
                                                    DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 588 Accordingly, we grant the General Counsel™s motion for 
default judgment.
 On the entire record, the Board makes the following
 FINDINGS 
OF FACT
 I.  JURISDICTION
 At 
all material times, Respondent Katz and Respon
d-ent Major have had
 substantially identical management, 
business purposes, operations, equipment, customers, 
supervision, and ownership.
 Since about January 2012 and continuing to at least 
October 20, 2014, Res
pondent Major was established 
and/or used by Respondent Katz, as a disguised conti
n-uation of Respondent Katz.  Respondent Katz established 
and/or used Respondent Major for the purpose of eva
d-ing its responsibilities under the Act.
 At all material times, Re
spondent Katz and Respon
d-ent Major have been affiliated business enterprises with 
common officers, ownership, directors, management, and 
supervision; have formulated and administered a co
m-mon labor policy; have shared common premises and 
facilities; have p
rovided services for and made sales to 
each other; have interchanged personnel with each other; 
have had interrelated operations with shared equipment, 
insurance
, and office space
, and have held themselves 
out to the public as a single
-integrated business 
ente
r-prise.
 Respondent Katz and Respondent Major are, and have 
been at all material times, alter egos and a single e
m-ployer within the meaning of the Act.
 At all material times Respondent Katz and Respondent 
Major, as corporations, have had an office and p
lace of 
business located at 434 East 165th Street, Bronx, New 
York (the Respondents™ facility)
, and have been engaged 
in the business of manufacturing and installing air
-eral Counsel 
had 
issued a complaint
 and 
the Respondent had filed an 
answer.  Thus, the agreement states that the Respondent ﬁwill have 
waived its right to file an Answerﬂ rather than stating that a previously 
filed answer ﬁwill be considered w
ithdrawn.ﬂ  Consistent with 
Dreamclinic
, which involved similar circumstances, 
we find the entry 
of default judgment to be appro
priate.  Among other provisions in the 
informal settlement agreement, t
he parties here agreed that, in the event 
of the Responde
nt™s noncompliance, the General Counsel 
ﬁmay file
 a motion for default judgment,ﬂ ﬁ
the allegations of the complaint will be 
deemed admitted,
ﬂ the Respondent 
ﬁwill have waived its right to file an 
Answer,
ﬂ and the Board may 
ﬁwithout necessity of trial or an
y other 
proceeding, find all allegations of the complaint to be true
ﬂ and issue an 
appropriate order.  
Through the agreement, the parties 
objectively ma
n-
ifested assent to the entry of a default
-judgment order in the event of 
the R
espondent™s noncompliance 
and to the withdrawal of any prev
i-ously filed answer.  As stated above, i
t is undisputed that the Respon
d-
ent is in
 noncompliance.  Because the agreement objectively manifested 
assent to the entry of a default
-judgment order in the event of the R
e-spondent™s
 noncompliance, and the Respondent is undisputedly no
n-
compliant, entry of default judgment is appropriate.
 condition ducts and ventilators for commercial and res
i-dential buildings.
 Annually, Re
spondent Katz and Respondent Major 
(together, the Respondent) in the course and conduct of 
their business operations purchase and receive at their 

facility goods and materials valued in excess of $50,000 
directly from suppliers located outside of the State
 of 
New York.
 We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that the Union is a labor organization 

within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of colle
c-tive bargaining within the meaning of Section 9(b) of the 

Act:
  All full time mechanics, helpers, apprentices, draftsmen 

and truck drivers 
employed by the Employer, excluding 
all other employees, guards and supervisors as defined 
in the Act.
  At all material times since at least 1998, the Union has 
been the designated exclusive collective
-bargaining re
p-resentative of the unit and since then t
he Union has been 
recognized as the representative by Respondent Katz. 

This recognition has been embodied in successive colle
c-tive
-bargaining agreements with respect to the terms and 
conditions of employment of the unit, the most recent of 
which was effect
ive from August 1, 2012
, through July 
31, 2015.
 At all material times, and at least since around 1998, 
based on Section 9(a) of the Act, the Union has been the 
exclusive collective
-bargaining representative of the unit.
 At all material times, the following
 individuals held 
the positions set forth opposite their names and have 

been supervisors of the Respondent within the meaning 
of Section 2(11) of the Act and agents of the Respondent 
within the meaning of Section 2(13) of the Act, acting on 

its behalf:
  Isaac Kubersky
 Shareholder and Officer
 Michael Miranda
 Officer
 Aubrey Faulkner
 Officer
 Michael Kubersky
 Officer
 Andrzej Gaja
  Supervisor
  1.  In or around December 2012 or January 2013, the 
Respondent, through Isaac Kubersky, informed emplo
y-ees that, in order to continue their employment, they 
                                                                               MAJOR 
SHEET METALS CO
.  589 would have to work as nonunion employees of Respon
d-ent Major without the benefits of the 
union 
contract.
 2.  
In or around January 2013, the Respondent tran
s-
ferred certain of its employees from Responden
t Katz to 
Respondent Major.  The Respondent did so because the 
employees were members of the Union and covered by 
the 
union contract described above and to discourage 
employees from engaging in these activities.
 3.  In or around January 2013, the Responden
t laid off 
employees Daniel Soliber and Luis Flores in order to 
evade its contractual obligations with the Union.  The 

Respondent did so because the employees were members 
of the Union and covered by the 
union 
contract described 
above and to discourage emp
loyees from engaging in 
these activities.
 4  By the following conduct, the Respondent, without 
the Union™s consent, failed to continue in effect the terms 

and conditions of employment set forth in the collective
-bargaining agreement: 
 (a)
 On around April 25, 2012, the Respondent changed 
the 
union
-security clause (
art. 5), the 
dues
-checkoff pr
o-visions (
art. 6), and provisions related to the Pension 
Fund and Health and Welfare Fund (
art. 18) by hiring 
employees at Respondent Major to perform 
work on pr
o-jects of Respondent Katz and without applying the 
union 
contract to those individuals.
 (b)
  In around January 2013, the Respondent changed 
the seniority provision (
art.
 13) of the 
union 
contract by 
laying off employees out of seniority order.
 (c)  In around February 2013, the Respondent changed 
the grievance and arbitration procedure (
arts. 20 and 21) 
in the 
union contract by failing and refusing to respond to 
the Union™s requests to meet on grievances it had filed 

concerning the layoffs of Danie
l Soliber and Luis Flores 
and other employees.
 (d)
 On around April 12, 2013, the Respondent changed 
the access provision (
art.
 19.3) of the 
union 
contract by 
refusing Union Agent Nelson Silva™s access to the facil
i-ty.
 (e)
  The subjects set forth above in 
subsections (a) 
through (d) relate to wages, hours, and other terms and 
conditions of employment of the unit and are mandatory 

subjects for the purposes of collective bargaining.
 (f)
  The Respondent engaged in the conduct described 
in subsections (a) throu
gh (d) without the Union™s co
n-sent.
 CONCLUSIONS O
F LAW 1.  
By the conduct described above in paragraph (1), 
the Respondent has been interfering with, restraining, 
and coercing employees in the exercise of the rights 
guaranteed in Section 7 of the Act in vi
olation of Section 
8(a)(1) of the Act.
 2.  
By the conduct described above in paragraphs (2) 
and (3), the Respondent has been discriminating in r
e-gard to the hire
, or tenure
, or terms and conditions of 
employment of its employees, thereby discouraging 

membe
rship in a labor organization in violation of Se
c-tion 8(a)(3) and (1) of the Act.
 3. 
By the conduct described above in paragraph (4), 
the Respondent has been failing and refusing to bargain 

collectively and in good faith with the exclusive colle
c-tive
-barga
ining representative of its employees within the 
meaning of Section 8(d) of the Act in violation of Se
c-tion 8(a)(5) and (1) of the Act.
 4.  The unfair labor practices of the Respondent d
e-scribed above affect commerce within the meaning of 
Section 2(6) and 
(7) of the Act.
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 

desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found 
that the Respondent violated Section 8(a)(1) by 
informing employees that, in order to continue their e
m-ployment, they would have to work as nonunion emplo
y-ees of Respondent Major without the benefits of the 
un-ion 
contract, we shall order the Respondent to 
cease and 
desist from making such coercive statements.
 Additionally, having found that the Respondent has 
violated Section 8(a)(3) and (1) by laying off employees 
Daniel Soliber and Luis Flores in order to evade its co
n-tractual obligations with the Union a
nd to discourage 
employees from engaging in union activities, we shall 

order the Respondent to offer these employees full rei
n-statement to their former jobs or
, if those jobs no longer 
exist, to substantially equivalent positions, without pre
j-udice to thei
r seniority or any other rights or privileges 

previously enjoyed.  We shall also order the Respondent 
to make Daniel Soliber and Luis Flores whole for any 
loss of earnings and other benefits suffered as a result of 
the Respondent™s unlawful layoffs.  The b
ackpay due 
under this part of our order shall be computed as pr
e-scribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), 
with interest at the rate prescribed in 
New Horizons
, 283 
NLRB 1173 (1987), compounded daily as prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010).  
 The Respondent additionally shall be ordered to r
e-move from its files any references to the unlawful layoffs 
of these employees and to notify them in writing that this 
has been done and that the unlawful actions will not be 
used again
st them in any way.
 Having further found that the Respondent has violated 
Section 8(a)(5) and (1) by refusing to continue in effect 
all of the terms and conditions of the 2012
Œ2015 agre
e-  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 590 ment by, inter alia, failing to meet and respond to grie
v-ances, refusi
ng to permit Union 
Agent 
Nelson Silva to 
access the facility, and changing the 
union
-security 
clause, 
dues
-checkoff
 provisions, and provisions related 
to the Pension Fund and Health & Welfare Fund by hi
r-ing employees to perform work on projects of Respon
d-ent Katz without applying the 
union 
contract to those 
individuals, and by changing the seniority provision by 
laying off employees out of seniority, we shall order the 
Respondent to honor and abide by the terms of the 2012
Œ2015 agreement during its term.  
We shall also order the 

Respondent to make the unit employees whole for any 
loss of earnings and other benefits they may have su
f-fered as a result of these unlawful changes, in the manner 
set forth in 
Ogle Protection Service
, 183 NLRB 682 
(1970), enfd. 444
 F.2d 502 (6th Cir. 1971), with interest 
as prescribed in 
New Horizons
, supra, compounded daily 
as prescribed in 
Kentucky River Medical Center
, supra.
 We shall also order the Respondent to offer immediate 
reinstatement to employees who would not have been 
laid off in or around January 2013 if the contractual se
n-iority provision had been followed or, if those jobs no 
longer exist, to substantially equivalent positions without 

prejudice to their seniority or any other rights or priv
i-leges.  The Respondent is 
also ordered to make whole 
those employees for any loss of earnings and other ben
e-fits suffered as a result of the Respondent™s breach of the 
contractual seniority provision, in the manner set forth in 
F. W. Woolworth Co
., supra, with interest at the rate 
pre-scribed in 
New Horizons
, supra, compounded daily as 
prescribed in 
Kentucky River Medical Center
, supra.
 The Respondent additionally shall be ordered to r
e-move from its files any references to the unlawful layoffs 
of these employees and to notify them in
 writing that this 
has been done and that the unlawful actions will not be 
used against them in any way.
 In addition, we shall order the Respondent to compe
n-sate employees, including Daniel Soliber and Luis Fl
o-res, for the adverse tax consequences, if any,
 of receiving 
lump
-sum backpay awards and to file a report with the 
Social Security Administration allocating the backpay 
awards to the appropriate calendar quarters for each e
m-ployee.  
Don Chavas, LLC d/b/a Tortillas Don Chavas
, 361 NLRB 
101 (2014)
.   Further, we shall order the Respondent to
 make all 
contractually
-required contributions to fringe benefit 
funds that it failed to make, if any, including any add
i-tional amounts due the funds on behalf of the unit e
m-ployees in accordance with 
Merryweather Optical Co.
, 240 NLRB 1213, 1216 fn. 7 (19
79).  The Respondent 
shall also reimburse unit employees for any expenses 
ensuing from its failure to make any required contrib
u-tions, as set forth in 
Kraft Plumbing & Heating
, 252 
NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th 

Cir. 1981), such amount
s to be computed in the manner 
set forth in 
Ogle Protection Service
, supra, with interest 
as prescribed in 
New Horizons
, supra, and 
Kentucky Ri
v-er Medical Center
, supra.
2 ORDER
 The National Labor Relations Board orders that the 
Respondent, Katz Metals Fabr
icators Inc. d/b/a Major 
Sheet Metals Company, a single employer and alter egos, 
Bronx, New York, its officers, agents, successors, and 
assigns, shall
 1.  Cease and desist from
 (a)  Informing employees that, in order to continue 
their employment, they woul
d have to work as nonunion 
employees without the benefits of a union contract.
 (b)  Laying off employees to evade its contractual o
b-ligations with the Union or to otherwise discourage e
m-ployees from engaging in union activities.
 (c)  Failing and refusing t
o bargain collectively and in 
good faith with Local 810, International Brotherhood of 
Teamsters, AFL
ŒCIO by failing to continue in effect the 
terms and conditions of employment set forth in the co
l-lective
-bargaining agreement, 
effective August 1, 2012
, thr
ough July 31, 2015, and covering the following a
p-propriate unit:
  All full time mechanics, helpers, apprentices, draftsmen 
and truck drivers employed by the Employer, excluding 
all other employees, guards and supervisors as defined 
in the Act
.  (d)  In any
 like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Honor and co
mply with the terms of the collective
-bargaining agreement, effective August 1, 2012
, through 
July 31, 2015.
 (b)  Within 14 days from the date of this Order, offer 
Daniel Soliber and Luis Flores 
full reinstatement to their 
former jobs or, if those jobs no 
longer exist, to substa
n-tially equivalent positions, without prejudice to their se
n-iority or any other rights or privileges previously e
n-joyed.  
 2  To the extent that an employee has made personal contributions to 
a fund that are accepted by the fund in lieu of the Respondent™s deli
n-
quent cont
ributions during the period of delinquency, the Respondent 
will reimburse the employee, but the amount of
 such reimbursement 
will constitute a setoff to the amount the Respondent otherwise owes 
the fund.  
                                                   MAJOR 
SHEET METALS CO
.  591 (c)  Make 
Daniel Soliber and Luis Flores 
whole for 
any loss of earnings or benefits they may have suffered 
as 
a result of their unlawful layoffs in the manner set 
forth in the remedy section of this decision.
 (d)  Within 14 days of the date of this Order
, offer to 
those employees who would not have been laid off in or 
around January 2013 had the contractual seniority prov
i-sion been followed full reinstatement to their former jobs 
or, if those jobs no longer exist, to substantially 
equiv
a-lent positions, wit
hout prejudice to their seniority or any 
other rights or privileges previously enjoyed.
 (e)  Within 14 days from the date of this Order, r
e-move from its files any reference to the unlawful layoffs, 
including those of Daniel Soliber and Luis Flores, and 

wit
hin 3 days thereafter, notify 
the unlawfully 
laid
-off 
individuals 
in writing that this has been done and that the 
layoffs will not be used against them in any way.
 (f)  Make the unit employees whole for any loss of 
earnings or other benefits they may have 
suffered as a 

result of the Respondent™s unlawful failure to comply 
with the 2012
Œ2015 collective
-bargaining agreement, 
with interest, in the manner set forth in the remedy se
c-tion of this decision.
 (g)  Compensate 
employees 
for the adverse tax cons
e-quence
s, if any, of receiving a lump
-sum backpay award, 
and file a report with the Social Security Administration 
allocating the backpay award to the appropriate calendar 
quarters for each employee.  
 (h)  Make all contractually
-required contributions to 
fringe 
benefit funds that it has failed to make since about 
April 25, 2012, if any, as set forth in the remedy section 
of this decision.
 (i)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause show
n, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records including an ele
c-tronic copy of such records if stored in electron
ic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 (j)  
Within 14 days after service by the Region, post at 
its facility in Bronx, New York, copies of the attached 
notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
for
ms provided by the Regional Director for Region 2, 
after being signed by the 
Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-3  If this Order is enforced by a judgment of a Un
ited States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 tained for 60 consecutive days in conspicuous places 
including all places where notices to employ
ees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 

and/or other electronic means, if the Respondent custo
m-arily communica
tes with its employees by such means.  

Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or co
v-ered by any other material.  If the Respondent has gone 

out of business or closed the facility involved in t
hese 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since April 25, 2012.
 (k)  Within 21 days after service by the Region, 
file 
with the Regional Director for Region 2 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply. 
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a 
union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 inform you that, in order to continue 
your employment, 
you would have to work as nonunion 
employees without the benefits of a union contract.
 WE WILL NOT
 lay you off to evade our contractual obl
i-gations with the Union or to otherwise discourage you 
from engaging in union activities.
 WE WILL NOT
 fail 
to bargain
 collectively and in good 
faith with Local 810, International Brotherhood of Tea
m-sters, AFL
ŒCIO by failing to continue in effect the terms 
and conditions of employment set forth in the collective
-bargaining agreement, 
effective August 1, 2012
, through 
July
 31, 2015, and covering the following appropriate 
unit:
                                                     DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 592 All full time mechanics, helpers, apprentices, draftsmen 
and truck drivers employed by the Employer, excluding 

all other employees, guards and supervisors as defined 
in the Act
.  WE WILL NOT
 in any l
ike or related manner interfere 
with your rights under Section 7 of the Act.
 WE WILL 
honor and comply with the terms of the co
l-lective
-bargaining agreement, effective August 1, 2012
, through July 31, 2015. 
 WE WILL
, within 14 days from the date of the Boar
d™s 
order, offer Daniel Soliber and Luis Flores full rei
n-statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without pre
j-udice to their seniority or any other rights or privileges 
previously enjoyed.
 WE WILL 
make Daniel Soliber and Luis Flores whole 
for any loss of earnings and other benefits resulting from 
their unlawful layoffs, less any net interim earnings, plus 
interest.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer to those 
employees who would not have 
been laid off in or around January 2013 had the contra
c-tual seniority provision been followed full reinstatement 
to their former jobs or, if those jobs no longer exist, to 

substantially equivalent positions, without prejudice t
o their seniority or any other rights or privileges previously 
enjoyed.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to our unla
w-ful layoffs, including those of Daniel Soliber and Luis 

Flores, and 
WE WILL
, within 3 days thereafter, notify all 
unlawfully 
laid
-off individuals that this has been done 
and that the layoffs will not be used against them in any 

way.
 WE WILL 
make you whole for any loss of earnings or 
other benefits you may have suffered as a result
 of our 
unlawful failure to comply with the 2012
Œ2015 colle
c-tive
-bargaining agreement, with interest.  
 WE WILL 
compensate employees for any adverse tax 
consequences of receiving lump
-sum backpay awards, 
and 
WE WILL
 file a report with the Social Security A
d-ministration allocating backpay awards to the appr
opriate 
calendar quarters for each employee.
 WE WILL 
make all contractually
-required contributions 
to the fringe benefit funds that we have failed to make 

since about April 25, 2012.
  KATZ 
METALS 
FABRICATO
RS, INC
. D/B/A MAJOR 
SHEET 
METALS 
COMPANY
   
The Board™s decision can be found at 
www.nlrb.gov/case/02
-CA-095920
 or by using the QR code 
below.  Alternatively,
 you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 

Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.  
     